Plaintiff was detained in a store of the defendant by the assistant manager, on suspicion that she had stolen a “greeting card,” arrested and taken to the police station, on orders of the manager of the store, and,, after detention there through the middle of the day, locked in a cell at noon, was tried for larceny of a feather, price ten cents, for which she insisted she had paid.
She was acquitted, and later brought suit for malicious prosecution.
The jury heard evidence of intemperate haste in detaining plaintiff, force used in directing her course through the store, holding her in a basement room while awaiting the arrival of the police, lack of investigation of the act for which she was detained, and the order of the manager to the police as they inquired what he wished done with the plaintiff, to “shove her,” which, if believed, would indicate a depraved inclination on the part of the manager to disregard the plaintiff’s rights, an intent manifested by their injurious acts, which is held to prove legal malice.
Some of the charges of the plaintiff were disputed; evidence of a prior act of theft was given by an employer, and stoutly denied by the plaintiff. With the verdict of the jury, on the record before us, it is not in our province to interfere. And since, in such a case, the jury may rightfully award punitive damages, we cannot say the verdict is excessive. Motion denied.